               Case: 1:20-cv-02161 Doc #: 1 Filed: 09/23/20 1 of 13. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 THE NOCO COMPANY                                    )
 30339 DIAMOND PARKWAY, #102                         )
 GLENWILLOW, OHIO 44139                              )   CASE NO:
                                                     )
                              Plaintiff,             )   JUDGE:
           v.                                        )
                                                     )
 SHENZHEN MEDIATEK TONG                              )
 TECHNOLOGY CO., LTD. D/B/A BEATIT                   )
 RM. 3A-E, QIANYU TONG BLDG., QINGJI                 )
 RD. LONGHUA ST., LONGHUA NEW DIST.                  )
 SHENZHEN CHINA                                      )
                                                     )
 AND                                                 )
                                                     )
 SHENZHEN SHI LUOWEI TECHNOLOGY                      )
 CO., LTD. D/B/A BEATIT TECH                         )
 1208 SHI SHENZHEN SHI CHANGHONG                     )
 TECHNOLOGY BUILDING NANSHANQU                       )
 SHENZHEN, GUANGDONG CHINA 518000                    )
                                                     )
                               Defendants.           )


                                      COMPLAINT
                            (JURY DEMAND ENDORSED HEREIN)


         Plaintiff The NOCO Company d/b/a NOCO (“Plaintiff” or “NOCO”) by and

through counsel, and for its Complaint against Defendants Shenzhen Mediatek Tong

Technology Co., Ltd. d/b/a BEATIT SZ (“BEATIT SZ”) and Shenzhen Shi Luowei

Technology Co., Ltd. d/b/a BEATIT Tech. (“BEATIT Tech”) (together, “Defendants” or

“BEATIT”), states as follows:




{K0807001.1}
               Case: 1:20-cv-02161 Doc #: 1 Filed: 09/23/20 2 of 13. PageID #: 2




                                      INTRODUCTION

         1.       BEATIT is willfully infringing upon NOCO’s trademark in connection

with the sales of its competing products in Ohio and the United States of America.

These infringing activities are illegal, and have harmed, and will continue to harm,

NOCO.

                                          PARTIES

         2.       NOCO is an Ohio corporation engaged in the design, manufacture, and

sale of battery chargers, portable power devices, and battery products and accessories.

         3.       BEATIT SZ is a corporation organized under the laws of China and

engaged in the design, manufacture and sale of battery chargers and jump starters

under the brand name “BEATIT”.

         4.       BEATIT Tech is also a corporation engaged in the sale of battery chargers

and jump starters under the brand name “BEATIT”.

         5.       BEATIT Tech is merely a sales division of BEATIT SZ.

         6.       BEATIT Tech and BEATIT SZ do not possess distinct corporate identities,

do not maintain corporate formalities, and operate as one entity under common

ownership, management, and direction.

         7.       BEATIT SZ and BEATIT Tech are working in concert to sell products,

using NOCO’s proprietary intellectual property in connection with such sales, without

the authority or consent of NOCO.

                                  JURISDICTION/VENUE

         8.       This Court has original subject matter jurisdiction over NOCO’s

trademark claims pursuant to 28 U.S.C. § 1338(a).




{K0807001.1}
               Case: 1:20-cv-02161 Doc #: 1 Filed: 09/23/20 3 of 13. PageID #: 3




         9.       This Court also has original jurisdiction over NOCO’s unfair competition

claims, pursuant to 28 U.S.C. § 1338(b), because they are joined with NOCO’s

substantial and related trademark claims.

         10.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367,

over NOCO’s remaining claims because they form part of the same case or controversy

as NOCO’s trademark and unfair competition claims.

         11.      Pursuant to Ohio Revised Code Section 2307.382, this Court has personal

jurisdiction over BEATIT because, among other reasons, BEATIT regularly solicits and

transacts business, supplies goods, and has caused tortious injury in the State of Ohio,

knowing that NOCO would be harmed here.

         12.      Additionally, BEATIT is subject to this Court’s exercise of personal

jurisdiction by operation of Fed. R. Civ. P. 4(K)(2).

         13.      Due process is also satisfied as to BEATIT because it has purposely

availed itself of this forum by: operating a fully interactive commercial website,

operating Amazon.com’s platform interactively as a third party seller, offering products

for sale in Ohio, shipping products into Ohio, and tortiously harming NOCO in Ohio,

knowing that NOCO would be harmed here.

         14.      NOCO’s claims arise from BEATIT’s forum-related activity, including its

infringing marketing, sales, and shipments into the forum, which are directly relevant

to NOCO’s cause of action.

         15.      Jurisdiction is reasonable because of BEATIT’s purposeful availment of

this forum and relevance of BEATIT’s forum contacts.




{K0807001.1}                                    3
               Case: 1:20-cv-02161 Doc #: 1 Filed: 09/23/20 4 of 13. PageID #: 4




         16.      This Court may lawfully exercise personal jurisdiction over both BEATIT

and BEATIT TECH if the Court determines that it possesses jurisdiction over either,

because they are alter egos for purposes of jurisdiction.

         17.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial

portion of the infringing sales were made in Ohio, and further because the affected

intellectual property is the property of NOCO, an Ohio company, and BEATIT can be

said to have reached into this forum to take NOCO’s intellectual property.

                                      THE TRADEMARK

         18.      NOCO sells its products on its website (https://no.co/), to wholesalers and

authorized resellers and retailers, and through online stores such as Amazon.

         19.      NOCO protects its brand, its goodwill, and its valuable intellectual

property, including through registration of its trademarks.

         20.      At issue in this case is NOCO’s federally registered trademark

ULTRASAFE®, with Registration No. 4,811,656. (the “Trademark”). The Certificate of

Registration for the Trademark is attached as Exhibit 1.

         21.      The Trademark covers: “battery jump starters, battery chargers, battery

packs, inverters” in International Class 009.

         22.      NOCO also obtained an international registration of the ULTRASAFE®

mark, covering the same goods in IC 009, with registration number 1481445. The

international registration’s summary is attached as Exhibit 2.




{K0807001.1}                                    4
               Case: 1:20-cv-02161 Doc #: 1 Filed: 09/23/20 5 of 13. PageID #: 5




         23.       Examples of NOCO’s use of the Trademark are included as Figures 1 and

2 below.




               Figure 1: NOCO product listing for the GB40, available at no.co/gb40.




{K0807001.1}                                    5
               Case: 1:20-cv-02161 Doc #: 1 Filed: 09/23/20 6 of 13. PageID #: 6




               Figure 2: NOCO product listing for the GB40, available at no.co/gb40.



         24.       NOCO regularly monitors the marketplace to identify infringement,

protect its consumers, and prevent brand dilution, tarnishment, and confusion as to the

origin of its products.

         25.       In the course of such monitoring, NOCO has discovered that BEATIT is

infringing upon the Trademark.

                                     THE INFRINGEMENT

         26.       BEATIT sells its products online on www.Amazon.com using the Amazon

storefront “BEATIT Tech.”




{K0807001.1}                                    6
               Case: 1:20-cv-02161 Doc #: 1 Filed: 09/23/20 7 of 13. PageID #: 7




         27.      BEATIT also performs retail services, advertises, offers products for sale,

and sells competing products through its own website https://beatittech.com, and

possibly other websites.

         28.      BEATIT is using the Trademark in connection with its advertisement,

offering for sale, and sales of battery chargers and jump starters as well as in the

course of performing retail services online.

         29.      Specifically, BEATIT is unlawfully and unfairly promoting its competing

products by using phrases protected by NOCO’s trademark, including “UltraSafe.”

         30.      Screen captures depicting BEATIT’s Amazon listings and associated

infringing material are included below as Figure 3.

                                   Rated 800A /12V

                                   Suitable for use on Gasoline engines up to 7.2 Liters and up to
                                   S.SUter Diesel engines. such as a car, van. boat, SUV tn.ick
                                   lawnmower and more

                                   Eisy to carry on                                                  Portable, lightweight and comp;ict
                                                                                                     Lithium-Ion car jump starter for
                                   810 can come in especially handy for these who are camping or     12- volt baturlH.
                                   travelm.g. You w,ll never have to worry about having a dead
                                   phone or a dead vehicle and being stuck m the middle of           Jump SU rt Dud Battery hst and
                                   oowm,.                                                            Safely.

                                   It ii a compact car jump 5tarter


                                       • so small It hts in a   g[OV(!   compartment
                                       • supply power foc digital device on the road
                                       • it ts easy to carry,enjoy your Journey without any
                                         heildi!Che




       [DJ
     USBX2
                             Engines Up To
                                                                             LED
                                                                            Flashlight/SOS
                                                                                                         •
                                                                                                       +,•
                                                                            ._____._J]
                                  5.Sl Di•s•I                                                        Ultra-saf�
                Type-C                                                              I
                              20X starts

     Figure 3: BEATIT’s Amazon product listing for the B10 jump starter, available at
             https://www.amazon.com/BEATIT-B10PRO-Portable-Lithium-
                           Intelligent/dp/B07MNKH8PK.

{K0807001.1}                                                       7
               Case: 1:20-cv-02161 Doc #: 1 Filed: 09/23/20 8 of 13. PageID #: 8




         31.      As can be seen in Figures 3 above, BEATIT is using the Trademark, in

connection with online retail services and sales of jump starters, thereby plainly

infringing upon NOCO’s valid and subsisting trademark registration.

         32.      Specifically, BEATIT uses NOCO’s ULTRASAFE® mark to encourage

Ohio and United States consumers to purchase their competing similar products.

         33.      BEATIT does not have, and has never had, permission or authorization of

any kind from NOCO for such use.

         34.      BEATIT’s use of the Trademark is likely to cause, has caused, and will

continue to cause consumer confusion, deception, and mistake, harming both

consumers and NOCO.

                       CONFUSINGLY SIMILAR PRODUCT NAMES

         35.      BEATIT has also adopted confusingly similar product names.

         36.      NOCO offers, and has offered since 2009, a line of chargers under the

name “Genius.”

         37.      Likewise, NOCO offers, and has offered since 2014, a line of jump starters

under the name “Genius Boost.”

         38.      Both designations are protected by federal trademark registrations

belonging to NOCO.

         39.      NOCO abbreviates those designations to “G” and “GB” in product titles –

for example, NOCO sells a jump starter called the “GB40” and a charger called the

“G4.”




{K0807001.1}                                   8
               Case: 1:20-cv-02161 Doc #: 1 Filed: 09/23/20 9 of 13. PageID #: 9




         40.      BEATIT has subsequently titled their products with names including

“G10,” “G18,” and “B10,” with no apparent purpose other than to confuse consumers

and divert sales from NOCO.

         41.      Moreover, BEATIT has also created and displayed marketing material

derived from and virtually identical to NOCO’s marketing material for competing

products, as shown in Figure 4, below.

         42.      BEATIT’s calculated use of the Trademarks, confusingly similar product

names, and virtually identical marketing material confuses and deceives consumers,

and willfully infringes upon NOCO’s rights in the Trademark.

                       NOCO                                         BEATIT




                                                          -�. �··::-
                                                      10.0LI 10.0L
                                                      Gas          Diesel

                                                                              ..   .;__;.
                                                            "ii'                            '•



                                                                                   ,;��
                                                      I                     ">).                 �   .:
                                                                        '
                                                      :��/;
                                                                   ""   �� b��
                                                                   CAR,TRUCK,BOAT,


                 Figure 4: NOCO and BEATIT jump starter marketing materials.

         43.      As of the date of this filing, BEATIT continues to violate NOCO’s

intellectual property rights.

                                        Count One
                          Declaratory Judgment/Injunctive Relief

        44.       NOCO hereby incorporates each and every preceding paragraph as if fully

restated herein.


{K0807001.1}                                   9
           Case: 1:20-cv-02161 Doc #: 1 Filed: 09/23/20 10 of 13. PageID #: 10




         45.     An actual and justiciable controversy exists between NOCO and BEATIT

related to whether BEATIT has the right to use the Trademark without NOCO’s

consent and in violation of NOCO’s rights in the Trademark.

         46.     The Court, pursuant to 28 U.S.C. § 2201(a) and Fed. R. Civ. P. 57, should

declare that BEATIT has no right or authorization to use the Trademark, as these

actions have harmed and continue to harm NOCO in an amount to be determined at

trial.

         47.     Such a declaration is proper, pursuant to U.S.C. § 2201(a), because it

would terminate an “actual controversy” between the parties and declare NOCO’s

rights with respect to this issue.

                                     Count Two
                       Trademark Infringement (15 U.S.C. § 1114)

         48.     NOCO hereby incorporates each and every preceding paragraph as if fully

restated herein.

         49.     NOCO is the owner of the Trademark (ULTRASAFE®).

         50.     BEATIT uses the Trademark in connection with its sale of competitive

products without NOCO’s authorization or consent.

         51.     BEATIT’s use of the Trademark is likely to cause confusion among

consumers as to the source and origin of the parties’ products.

           52.   BEATIT’s use of the Trademark constitutes willful trademark

infringement pursuant to 15 U.S.C. § 1114.

           53.   As a result, NOCO has suffered damages and will continue to suffer

damages in an amount to be proven at trial.




{K0807001.1}                                  10
           Case: 1:20-cv-02161 Doc #: 1 Filed: 09/23/20 11 of 13. PageID #: 11




                                    Count Three
                          Trademark Dilution (15 U.S.C. § 1125)

           54.   NOCO hereby incorporates each and every preceding paragraph as if fully

restated herein.

         55.     NOCO is the owner of the Trademark (ULTRASAFE®).

           56.   The Trademark has become famous as a result of voluminous sales

through numerous prominent channels of trade, extensive and far-reaching advertising

efforts over an extended period of time, and federal registration.

           57.   The Trademark is distinctive and well known within the battery and

battery charging industry and more broadly among the purchasing public.

           58.   BEATIT’s unauthorized use of the Trademark is causing the willful

dilution of the Trademark by blurring and tarnishing the reputation and goodwill

associated with the Trademark in violation of 15 U.S.C. § 1125(c).

           59.   As a result, NOCO has suffered damages and will continue to suffer

damages in an amount to be proven at trial.


                                     Count Four
                   Ohio Deceptive Trade Practices (O.R.C. § 4165.02)

           60.   NOCO hereby incorporates each and every preceding paragraph as if fully

restated herein.

         61.     NOCO is the owner of the Trademark (ULTRASAFE®).

           62.   BEATIT’s unauthorized use of the Trademark is likely to cause confusion

as to the source of the parties’ products in violation of O.R.C. § 4165.02(A)(2).

           63.   BEATIT’s unauthorized use of the Trademark creates the misperception

that BEATIT and NOCO are affiliated, which violates O.R.C. § 4165.02(A)(3).

{K0807001.1}                                 11
           Case: 1:20-cv-02161 Doc #: 1 Filed: 09/23/20 12 of 13. PageID #: 12




           64.   As a result, NOCO has suffered damages and will continue to suffer

damages in an amount to be proven at trial.

                                      Count Five
                                   Unfair Competition

           65.   NOCO hereby incorporates each and every preceding paragraph as if fully

restated herein.

           66.   BEATIT unfairly competes with NOCO through its authorized use of the

Trademark, nearly identical product names, and confusingly similar advertising

material.

           67.   BEATIT’s actions have damaged NOCO in the form of, inter alia, lost

sales, harm to reputation, trademark infringement, trademark dilution, and

tarnishment.

           68.   As a direct and proximate cause of BEATIT’s conduct, NOCO has suffered

and will continue to suffer damages in an amount to be proven at trial.


         WHEREFORE, Plaintiff prays for judgment as follows:

        A.    As to Count One, a declaratory judgment declaring that BEATIT is
unauthorized to use the Trademark, and permanently enjoining BEATIT from any
further use of the Trademark;

        B.     As to Count Two, pursuant to 15 U.S.C. § 1117(a), award NOCO up to
three times its actual and compensatory damages determined at trial, which exceed
$25,000, as well as NOCO’s attorney’s fees and costs, disgorge BEATIT of all proceeds
from its infringing sales, and permanently enjoin BEATIT from using, and willfully
infringing upon, the Trademark;

        C.     As to Count Three, pursuant to 15 U.S.C. § 1117(a), award NOCO up to
three times its actual and compensatory damages determined at trial, which exceed
$25,000, as well as NOCO’s attorney’s fees and costs, disgorge BEATIT of all proceeds
from its infringing sales, and permanently enjoin BEATIT from using, and willfully
infringing upon, the Trademark;



{K0807001.1}                                 12
           Case: 1:20-cv-02161 Doc #: 1 Filed: 09/23/20 13 of 13. PageID #: 13




        D.    As to Count Four, award compensatory damages in an amount to be
determined at trial, but in excess of $25,000, as well as NOCO’s attorney’s fees and
costs, disgorge BEATIT of their profits from all infringing sales, and permanently
enjoin BEATIT from using the Trademark in violation of O.R.C. § 4165.02; and

        E.    As to Count Five, award compensatory damages in an amount to be
determined at trial, but in excess of $25,000, as well as NOCO’s attorney’s fees and
costs, disgorge BEATIT of the proceeds from their infringing sales, and permanently
enjoin BEATIT from unfairly competing with NOCO by using the Trademark.


                                         Respectfully submitted,
                                         KOHRMAN JACKSON & KRANTZ LLP
                                         /s/ Sean P. Malone
                                         SEAN P. MALONE (0076353)
                                         DAVID R. POSTERARO (0024661)
                                         JON J. PINNEY (0072761)
                                         One Cleveland Center, 29th Floor
                                         1375 East Ninth Street
                                         Cleveland, Ohio 44114
                                         Phone: 216-696-8700
                                         Fax: 216-621-6536
                                         Email: spm@kjk.com; drp@kjk.com
                                         Counsel for Plaintiff


                                    JURY DEMAND

Plaintiff respectfully demands a trial by jury pursuant to Fed. R. Civ. P. 38.

                                         /s/ Sean P. Malone
                                         SEAN P. MALONE




{K0807001.1}                                13
